Citation Nr: 1044080	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-00 761	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a headache disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for a headache disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for a bilateral foot 
disorder.  

8.  Entitlement to service connection for a bilateral knee 
disorder.  

9.  Entitlement to service connection for a bilateral hip 
disorder.  

10.  Entitlement to service connection for a bilateral hand 
disorder.  

11.  Entitlement to service connection for bilateral hearing 
loss.  

12.  Entitlement to service connection for loss of vision.  

13.  Entitlement to service connection for a sinus disorder.  

14.  Entitlement to service connection for an anxiety disorder.  

15.  Entitlement to service connection for a depression disorder.  

16.  Entitlement to service connection for a lower back disorder.  

17.  Entitlement to service connection for an upper back 
disorder.  

18.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).  

19.  Entitlement to a total disability evaluation based upon 
individual unemployability by reason of service-connected 
disability (TDIU).  



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
an appeal from a July 2008 rating decision and a December 2008 
rating decision of the RO.  

Of preliminary importance, the claims of service connection for a 
headache disorder and for tinnitus had been previously denied in 
an unappealed rating decision in October 2001.  

The most recent attempt by the Veteran to reopen these claims was 
received by VA in December 2007.  Although the RO adjudicated the 
claims on the merits in the July 2008 rating decision, the Board 
still is required to determine whether new and material evidence 
has been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized these matters as set forth on the title page.  

The Veteran was scheduled for a videoconference hearing with the 
Board in June 2010; however he failed to appear.  The hearing 
notice was not returned as undeliverable, and no further 
communication was received from the Veteran or his agent 
regarding the hearing request or his failure to appear.  Thus, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2010).  

The issues of service connection for a headache disorder, 
hepatitis C, a bilateral foot disorder, a bilateral knee 
disorder, a bilateral hip disorder, a bilateral hand disorder, a 
bilateral hearing loss, an anxiety disorder, a depressive 
disorder, a lower back disorder, an upper back disorder, and TDIU 
rating are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An October 2001 rating decision denied the Veteran's claims 
of service connection for a headache disorder and for tinnitus; 
the Veteran was notified in writing of the RO's determination but 
did not appeal in a timely fashion.  

2.  The evidence submitted since the RO's October 2001 rating 
decision is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and relates to an unestablished fact necessary to substantiate 
the claims of service connection for a headache disorder and for 
tinnitus.  

3.  The evidence of record establishes that the Veteran engaged 
in combat with the enemy.  

4.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the Veteran's documented exposure to acoustic trauma 
during active service in the Republic of Vietnam.  

5.  The Veteran did not manifest complaints or findings of sleep 
apnea in service or for many years thereafter.  

6.  No current vision disorder is demonstrated, and no vision 
disorder is otherwise related to service.  

7.  No current sinus disorder is demonstrated, and no sinus 
disorder is otherwise related to service.  

8.  The service-connected PTSD is shown to have been manifested 
by a level of disablement that more closely resembles one of 
occupational and social impairment, with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, weekly or less often, 
chronic impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of connection for a headache disorder.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2010).  

2.  New and material evidence has been received to reopen the 
claim of connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

4.  The Veteran does not have a disability manifested by sleep 
apnea due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  

5.  The Veteran does have a disability manifested by an acquired 
loss of vision due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

6.  The Veteran does not have a sinus disability due to disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

7.  The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code (DC) 
9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in the February 2008 and 
July 2008 letters.  Specifically, in these letters the Veteran 
was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) 
has also held, in the context of a claim to reopen on the basis 
of new and material evidence, that VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Here, the February 2008 letter indicated both that certain claims 
had previously been denied in the RO decisions, as described in 
greater detail below, and that evidence would be needed to 
substantiate a link between these disorders and service.  The 
Board finds such action to be fully adequate in view of Kent.  

The claims were readjudicated in March 2009.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded VA examinations to 
address the nature and etiology of his claimed disorders, as well 
as to address the nature and severity of his service-connected 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have a prejudicial effect on the case or otherwise to cause 
injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of the matters addressed hereinbelow.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).  


B.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  


C.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


D.  Standard of Review

The record shows that the Veteran served in the Republic of 
Vietnam from May 1970 to November 1971.  His principal duty 
assignments included those of rifleman, aircraft maintenance 
apprentice and helicopter repairman.  

Moreover, the service personnel records show that he was awarded 
two Bronze Service Stars to his Vietnam service Medal, the Army 
Commendation Medal, the Good Conduct Medal, the Republic of 
Vietnam Campaign Medal, a Sharpshooter Badge, the National 
Defense Service medal, a Parachute Badge, the Vietnam Service 
Medal, and the Combat Infantryman Badge.  

It must be noted that as a combat veteran, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

That section, however, does not address the questions of either 
current disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Infantryman Badge denotes combat participation, the 
Board concedes that the Veteran is entitled to the application of 
38 U.S.C.A. § 1154(b).  

The Board's analysis will focus specifically the evidence is 
needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



III.  Specific Legal Criteria

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, DC 9411 (2010).  This diagnostic code 
provides:  

50%	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships;  

30%	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often) chronic impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e.g., largely incoherent or 
mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  See 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the DSM-IV, for rating purposes] (2010).  


IV.  Analysis

A.  New and Material Evidence

In addressing whether new and material evidence has been 
submitted to reopen the claims of service connection for a 
headache disorder and for tinnitus, the RO in a rating decision 
in October 2001 denied these claims.  The Veteran was notified in 
writing of this action and apprised of his appellate rights, but 
did not appeal in a timely manner.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's October 2001 
rating action included the Veteran's service treatment records, 
private treatment records, and a VA PTSD examination report.  

In a VA Form 21-4138, Statement in Support of Claim, received in 
December 2007, the Veteran requested that his claims for service 
connection for a headache disorder and for tinnitus be reopened.  
The evidence added to the record since the October 2001 RO rating 
decision includes various VA treatment records and probative VA 
examination reports.  

In addition to new medical treatment records, the new evidence 
includes statements in support of the claim from the Veteran 
regarding his claimed disorders.  

Based on a careful review of the record, the Board finds the 
evidence added since the October 2001 rating decision regarding 
the claims of service connection for a headache disorder and 
tinnitus provides a more complete picture of the circumstances 
surrounding the origins of the claimed headache disorder and 
tinnitus, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, the evidence is found to be new and material for 
the purpose of reopening the claims.  

Specifically, the VA treatment records, VA examination reports, 
and the Veteran's statements are new, in that they are evidence 
that has not been considered by the RO.  They are also material, 
in that they relate to an unestablished fact necessary to 
establish the claim.  

Therefore, this evidence is new and material for the purpose of 
opening the claims.  


B.  Service Connection

With respect to the now reopened claim of service connection for 
tinnitus, the Veteran asserts that he currently suffers from 
tinnitus as the result of loud noise exposure incident to his 
combat duties in service.  

In this case, the Veteran's assertions of experiencing tinnitus 
since his service are competent.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In 
this regard, his DD Form 214, Certificate of Release or Discharge 
from Active Duty, reveals that his military occupational 
specialty (MOS) was as a helicopter repairman.  Given the 
circumstances of the Veteran's service, in-service noise exposure 
is conceded.  38 U.S.C.A. § 1154 (b).  

Significantly, a service treatment record, dated in February 
1973, shows findings of tinnitus on examination.  

Notably, a VA treatment record, dated in September 2002 indicates 
findings of acute hearing changes and tinnitus.  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

Based on a thorough review of the record, and in light the 
Veteran's credible lay statements, the Board finds that evidence 
is in relative equipoise in showing that the current tinnitus as 
likely as not had its clinical onset as the result of exposure to 
extremely increased noise levels during service.  See Gilbert, 1 
Vet. App. at 55.  

With respect to the claim of service connection for sleep apnea, 
the Veteran generally asserts that his current sleep apnea is 
related to his active service.  

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the claim 
of service connection for sleep apnea.  

Significantly, the service treatment records are entirely 
negative for findings of or treatment for sleep apnea.  

Moreover, sleep apnea was not shown in treatment records until 
many years after the Veteran was discharged from service.  This 
is strong evidence against a finding of any continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In this regard, the first notation of sleep apnea in the record 
was in a VA PTSD examination report dated in August 2001.  

In a December 2003 VA examination, the Veteran reported that he 
had been treated for the past 10 years for his sleep apnea with 
Trazodone and a CPAP machine.  However, his lay statements are 
negative for any nexus information that would serve to establish 
a continuity of symptomatology linking the currently demonstrated 
manifestations due to sleep apnea to the Veteran's period of 
active service.  

In addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that, in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in § 
3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  

Here, on review, the Board also finds no competent evidence to 
support the Veteran's lay assertions that his current sleep apnea 
had its clinical onset during his service.  

As noted, his service treatment records are negative for 
complaints or findings to any sleep apnea, and the record fails 
to indicate treatment for sleep apnea until 2001.  

Accordingly, without an identified antecedent event during 
service, VA examination would serve no useful purpose as any 
opinion would be based on speculation.  

With respect to the claims of service connection for vision and 
sinus disorders, the Veteran generally is asserting that he 
currently experiences chronic vision and sinus problems that are 
related to his active service.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the claims of 
service connection for an acquired loss of visual acuity or for a 
sinus disorder.  

Notably, the service treatment records show no complaints or 
findings for a loss of vision or sinus pathology.  In fact, a 
February 1973 service treatment record explicitly showed negative 
findings for chronic sinusitis.  

Moreover, there is no medical evidence of record showing that the 
Veteran is being actively treated for any loss of vision or sinus 
disorder post following service.  In fact, a December 2003 VA 
general examination, provided in conjunction with this appeal, 
show normal findings for the eyes, non-icteric, as well as normal 
findings for the sinuses.  Moreover, VA treatment records, dated 
from 2002 to 2008 are negative for findings of or treatment for 
any vision or sinus pathology.  

The Board finds that the December 2003 VA examiner's findings 
constitute probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110.  

Thus, where, as here, medical evidence does not establish a 
current disability upon which to predicate a grant of service 
connection, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 
Vet. App. at 225.  

In the instant case, the claims of service connection for a 
vision disorder and a sinus disorder must be denied because the 
first essential criterion for a grant of service connection, 
evidence of a current disability upon which to predicate a grant 
of service connection, has not been met.  

The Board recognizes that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, neither the Veteran 
nor his representative has presented or identified any existing 
medical opinion showing findings of any vision or sinus 
disorders.  

Overall, the only evidence of record supporting the Veteran's 
claims for service connection are his own lay statements 
including descriptions of his claimed symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, the information recorded by the medical examiner is 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self- 
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Notably, beyond the Veteran's initial statement generally 
claiming service connection for sleep apnea, a vision disorder, 
and a sinus disorder (see VA Form 21-4138, Statement in Support 
of Claim, received in December 2007), he has not provided 
additional lay statements that address the continuity of 
symptomatology of his claimed disorders from the time of service 
until the present.  

Although the Veteran is deemed competent and credible to describe 
symptoms of sleep apnea, vision pathology and sinus pathology 
that he relates to his active service, as these particular 
symptoms are capable of lay observation, he is not shown to 
possess any training, expertise or credentials in the field of 
medicine to be able to comment meaningfully on the clinical 
diagnosis of a vision or a sinus disorder, or on the etiology of 
his current sleep apnea.  

Accordingly, his lay assertions must be addressed in terms of the 
clinical findings identified by the December 2003 VA examination 
and based upon a detailed assessment of various diagnostic tests.  

Therefore, for these reasons, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for sleep apnea, a vision disorder, and a sinus 
disorder.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  See 
Gilbert, 1 Vet. App. at 55.  


C.  Increased Ratings

By way of procedural background, in an October 2001 rating 
decision, the RO granted service connection for PTSD, and a 30 
percent evaluation was assigned, effective from February 8, 1999.  
The Veteran filed his current claim for an increased rating in 
December 2007.  

The Veteran asserts that his PTSD warrants an increased rating 
due to symptoms that include sleep disturbance, chronic anxiety 
attacks, inability to obtain or sustain employment, nightmares, 
flashbacks, feelings of impatience and irritability and chronic 
depression.  

In the instant case, the Board finds that the service-connected 
disability picture does not meet the criteria for a rating higher 
than 30 percent under DC 9411.  

In this regard, the VA treatment records, dated from March 2007 
to December 2008, show treatment for chronic PTSD, anxiety, 
depression, excessive sleep, along with diagnoses of major 
depression, PTSD and adult attention-deficit disorder, and GAF 
scores of 55.  

In conjunction with the current appeal, at a VA PTSD examination 
in May 2008, the Veteran denied having close friendships or 
social relationships outside of those with his mother and 
reported spending most of his time by himself.  

The Veteran noted doing grocery shopping for himself, going to 
church, restaurants and flea markets, and enjoying reading and 
watching television, but lacked a number of other leisure 
pursuits, primarily because of financial and health restrictions 
and not due to lack of desire.  He denied substance abuse 
problems, violent or assaultive behavior, or suicide attempts.  

The examiner noted that many of the treatment records since the 
last examination reflected that the PTSD symptomatology was 
relatively stable and under control or improved.  Moreover, the 
Veteran's depression was noted to fluctuate and was primarily 
related to his financial difficulties.  

On mental status examination, the examiner observed that the 
Veteran presented with a restricted affect, and his mood appeared 
dysphoric and anxious.  The examiner noted no impairment of 
thought processing or communication or delusions or 
hallucinations.  

The Veteran had appropriate eye contact and behavior, and 
adequately maintained his personal hygiene and performed the 
basic activities of living.  He denied having suicidal or 
homicidal ideation and was oriented, although he complained of 
some short-term memory loss, which the examiner believed had to 
do with difficulty with attention or distractibility.  He 
reported being off his attention-deficit hyperactivity disorder 
medication, which the examiner noted might be a factor with his 
symptoms.  The VA examiner observed no obsessive compulsive 
behavior and added that speech within normal limits.  

The VA examiner noted that, at the time of the last VA 
examination, the Veteran reported experiencing panic attacks two 
to three times per week.  However, during the current 
examination, he noted having had only two or three panic attacks 
since his last examination, four and a half years ago.  

The Veteran reported ongoing problems with depressed mood, 
stating that he was seldom happy and was depressed and anxious 
the majority of the time.  He described some periods of self-
criticism and low self-worth and added that he occasionally cried 
and felt helpless.  

The Veteran endorsed symptoms of anxiety, which the examiner 
attributed to significant financial concerns, health problems, 
and his mother's health problems.  The examiner observed adequate 
impulse control without severe anger outbursts, but he complained 
of sleep disturbance, which the examiner attributed to possible 
sleep apnea.  

The examiner indicated that the Veteran met the DSM-IV stressor 
criteria, to include experiencing combat-related nightmares 
between once a week and once a month, almost daily intrusive 
memories of wartime experiences, avoidance, limited social 
interactions, hypervigilance, irritability, frustration, 
drowsiness, hyper-startle response to loud sudden noises, and 
poor concentration.  

The Veteran was diagnosed with PTSD, major depressive disorder, 
anxiety disorder not otherwise specified, and attention deficit 
disorder, and was assigned a GAF score of 56 for his diagnosed 
mental health pathology overall.  

The examiner opined that the Veteran continues to have PTSD 
symptomatology with his depressed mood and anxiety seeming to be 
largely related to his health problems and to the health problems 
of his mother.  

The examiner attributed the Veteran's tiredness and drowsiness to 
his sleep apnea and his concentration difficulties to his 
attention-deficit, hyperactivity disorder.  

The Board has reviewed the entire record and finds that the 
criteria for an evaluation in excess of 30 percent have not been 
met.  

The pertinent medical evidence collectively reflects that, during 
the time frame in question, the service-connected PTSD was 
characterized, primarily, by depressed mood, anxiety, 
suspiciousness, monthly panic attacks, chronic sleep impairment, 
and mild memory loss.  

The Board finds that these symptoms equate with occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
as contemplated by the criteria for a 30 percent rating.  

Moreover, the May 2008 VA PTSD examiner related the Veteran's 
depressed mood, anxiety, chronic sleep impairment, and 
difficulties in concentrating to other factors unrelated to his 
service-connected PTSD.  

In addition, the assigned GAF scores of 55 and 56 do not provide 
a basis for assigning an initial rating in excess of 30 percent 
for the service-connected PTSD.  

As noted, GAF scores ranging from 51 to 60 are reflective of no 
more than moderate symptoms overall and comport with social and 
occupational functioning, consistent with a 30 percent rating.  

However, as noted, the GAF scores assigned in a case, like one 
examiner's assessment of the severity of a condition, alone are 
not dispositive of the rating question; rather, they constitute 
probative evidence that must considered in light of all the other 
evidence referable to the service-connected disability picture.  
See 38 C.F.R. § 4.126(a).  

Overall, the evidence does not show that the service-connected 
PTSD has been productive of occupation and social impairment that 
would meet or more nearly approximate the criteria for the 50 
percent rating.  

This did not include difficulty in establishing and maintaining 
effective social relationships, disturbances of motivation and 
mood, or difficulty with memory.   

In short, the Board finds that the evidence is indicative of no 
greater impairment than that contemplated by the initial 30 
percent rating assigned.  As the criteria for the next higher, 50 
percent, rating were not met during this period, it follows that 
the criteria for the higher 70 percent and 100 percent rating 
likewise are not met for the period of the appeal.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds the service-connected picture is not so 
unusual or exceptional as to obviate the application of the 
established rating criteria.  

The service-connected PTSD also is not shown to cause marked 
interference with employment beyond that contemplated by the 
assigned evaluation or require periods of hospitalization during 
the pendency of this appeal.  

Although the May 2008 VA examiner noted that the Veteran was 
currently unemployed, despite finishing his degree, the Veteran 
added that he was not currently looking for work and had 
completed three degrees in electronics and computers and done 
well on his school examinations.  

Significantly, a statement received in August 2008, which 
accompanied the Veteran's resume, revealed that the reasons for 
leaving his prior employment included a sleeping disorder that 
caused him to be tired and sleepy during the day, a job reduction 
or lay off, his physical health problems, the position was a 
temporary job and was too far to drive without spending too much 
money on gas, his moving to a different state, his having no 
steady work, his achieving the maximum salary and receiving 
marginal wages and aggravating a knee injury, his fear of 
contracting diseases while working as an emergency medical 
technician, his inability to obtain the necessary work and being 
under-qualified for the job, and his efforts to obtain other 
employment.  Notably, the Veteran did not list symptoms 
associated with his diagnosis of PTSD as a reason for leaving any 
of his prior jobs.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Further, the Board acknowledges the Court's recent holding that a 
request for a TDIU rating is not a separate claim for benefits 
but, rather is part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, the Veteran has asserted a separate claim for a TDIU 
rating, which is discussed in the remand section of this 
decision; hence, the matter of individual unemployability caused 
by his service-connected PTSD is still pending.  Consequently, 
the Board finds that discussion of a TDIU rating must be deferred 
at this time.  

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The record, however, does not support assigning different 
percentage disability ratings during the period in question.  


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a headache disorder; the appeal to this 
extent is allowed and is subject to development as discussed 
hereinbelow.  

New and material evidence has been received to reopen the claim 
of service connection for tinnitus; the appeal to this extent is 
allowed.  

Service connection for tinnitus is granted.  

Service connection for sleep apnea is denied.  

Service connection for a loss of vision is denied.  

Service connection for a sinus disorder is denied.  

An increased evaluation in excess of 30 percent for the service-
connected PTSD is denied.  


REMAND


As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  A 
pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2010).  

With respect to the claims of service connection for a headache 
disorder, a bilateral hip disorder, a right hand disorder, 
anxiety, depression, a lower back disorder, and an upper back 
disorder, the Veteran asserts that these disorders are the result 
of injuries sustained and illness incurred during his active 
service.  

The Board concedes that pre-service private treatment records 
show treatment for multiple contusions of the scalp, right hand, 
right buttock, neck and back strain, and cerebral concussion as 
the result of an automotive accident that took place on May 5, 
1969.  

A private physician opined that the Veteran made a satisfactory 
recovery from his injuries without permanent disability effect, 
although he was observed to still complain of a certain amount of 
aching discomfort in the neck and upper back as well as the 
occasional headache.  

Significantly, the Report of Medical History accompanying the 
Veteran's service induction examination, dated in August 1969, 
showed "checked boxes" for "history of head injury," for 
"nervous trouble of any sort," and for "depression or 
excessive worry."  

Moreover, the service treatment records showed findings of 
fatigue, affect depressed and constricted with thought disorder, 
reactive depression, pain in the right hip present on and off for 
5 years, headaches following whiplash injury two years ago, neck 
pain with moderate spasm of neck, right knee injury, pain in the 
right hip for over four to five years, and upper back pain.  

The service treatment records also show treatment for a cut in 
the palm of the left hand, boot limitations due to tendo-achilles 
and extensors manifestations, pain in the right foot, injury to 
the right knee, injury to the great toe on the right foot, a sore 
toe, cut on the top of the head from a spinning rotary blade, and 
an injury to the foot after stepping on a rusty nail.  

A December 2003 VA examination report noted diagnoses of chronic 
low back strain with mild osteoarthritis, and joint arthralgias 
of the hips, knees, etc.  The examiner failed to provide an 
opinion as to the nature and etiology of these disorders.  

Given this history, the Board finds it necessary to obtain a 
medical opinion to determine the nature and likely etiology of 
the claimed headache, right hip, right hand, anxiety, depression, 
lower back, and upper back disorders.  See 38 C.F.R. 
§ 3.159(c)(4) (2010).  

With respect to the claim of service connection for hepatitis C, 
the Veteran reports contracting hepatitis C as the result of 
exposure to the virus while serving in combat in Vietnam.  

However,  this lay statement does not relieve the requirement 
that there be objective medical evidence that addresses whether a 
nexus exists between any claimed in-service exposure and the 
current disability.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements may also be sufficient to establish a medical 
diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  

Additionally, the December 2003 VA examination report conducted 
in conjunction with this appeal, did not provide an opinion 
regarding the likely etiology of the claimed hepatitis C.  

Thus, the Board finds that a medical examination is necessary for 
this purpose.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Moreover, as noted service treatment records show findings of 
injury to the knees, feet, and hands, as the Veteran has been 
diagnosed with various joint arthralgias, and as a nexus opinion 
is not currently of record regarding these disorders, the Board 
finds that a VA examination is also warranted to determine the 
nature and likely etiology of the claimed bilateral knee, foot 
and hand disorders.  

Further, regarding the hearing loss, the Veteran reports 
suffering from hearing problems as the result of noise exposure 
in service.  As noted, the service treatment records do show 
findings of tinnitus.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

In this case, the Veteran's assertion of experiencing hearing 
loss since his service is competent and is credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2) (2010).  

In this regard, his DD Form 214, Certificate of Release or 
Discharge from Active Duty, reveals that his military 
occupational specialty (MOS) was as a helicopter repairman.  
Given the circumstances of the Veteran's service, to include 
combat service, in-service noise exposure is conceded.  

The provisions of VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the Court is applicable to 
this appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2010).  

With respect to the claim for a TDIU rating, a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, received in August 2008, shows that the Veteran 
was last employed in February 2000 as an electronic technician 
and was longer able to secure or follow any substantially gainful 
occupation due to his service-connected PTSD, and to his 
nonservice-connected anxiety and depression.  

A TDIU rating may be assigned when there is a single disability 
ratable at 60 percent or more, and the disabled person is unable 
to secure or follow a substantially gainful occupation.  

For the above purpose of one 60 percent disability, the following 
will be considered as one disability: (1) disabilities of one or 
both lower extremities, including the bilateral factor, (2) 
disabilities resulting from common etiology, or (3) disabilities 
affecting a single body system, e.g., orthopedic.  See 38 C.F.R. 
§ 4.16(a) (2010).  

A TDIU rating may be assigned when a schedular rating is less 
than total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 percent 
or more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).  

A TDIU rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).  

In determining whether the veteran is entitled to a TDIU rating, 
neither his nonservice-connected disabilities nor his advanced 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

Notably, the record includes VA examination reports, dated in 
August 2001, December 2003, and May 2008 that assessed the impact 
of the Veteran's service-connected PTSD, type II diabetes 
mellitus, laceration on the top of the head, and laceration of 
the left palm had had upon his activities of daily living and on 
his employability.  

However, the VA examiners failed to offer an opinion as to 
whether, without regard to age or the impact of any nonservice-
connected disabilities, it was at least as likely as not that the 
service-connected disabilities, either separately or in 
combination, preclude him from securing and following a 
substantially gainful occupation consistent with his education 
attainments and previous occupational experience.  

Moreover, in TDIU claims, the Court has held that the duty to 
assist requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) 
(West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

As noted, a review of the claims file does include such an 
opinion with respect to the TDIU claim.  However, in light of the 
unresolved issues of service connection for a number of claimed 
disorders, which might impact on the Veteran's combined rating 
evaluation, the Board finds that it is necessary to obtain a new 
examination regarding his employability.  Accordingly, VA 
examination is warranted in order to obtain a new opinion 
concerning the Veteran's employability.  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.  

Prior to arranging for the Veteran to undergo these examinations, 
VA should obtain and associate with the claims file all 
outstanding VA medical records.  The only VA treatment records 
contained within the claims file are from the Salem, Virginia VA 
Medical Center (VAMC) dated to December 2008.  He appears to 
continue to receive ongoing treatment from this facility.  As 
such, the RO should seek to obtain any treatment records from 
December 2008 to the present.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining matter certified on appeal are 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
claimed headache disorder, hip disorder, 
hand disorder, anxiety disorder, depression 
disorder, lower back disorder, upper back 
disorder, bilateral hearing loss, hepatitis 
C, bilateral knee disorder, bilateral foot 
disorder, and bilateral hand disorder.  

In particular, the RO should seek to obtain 
treatment records from the Salem VAMC, from 
December 2008 to the present.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the Veteran not 
already on file.  

2.  The RO should schedule the Veteran for 
various VA examinations to determine the 
nature and likely etiology of the claimed 
headache, hip, hand, anxiety, depression, 
lower back, and upper back disorders.  
Prior to examining the Veteran, the 
examiner(s) must review the entire claims 
file, including a complete copy of this 
remand.  

All necessary diagnostic testing should be 
performed, and all clinical findings should 
be reported in detail.  Specifically, the 
examiner(s) should opine as to whether it 
is as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has a 
headache disorder, a hip, a hand, an 
anxiety, a depression, a lower back, or an 
upper back disability that is due to an 
event or incident of his period of active 
service. 

Finally, the examiner should set forth in 
the examination report all findings and a 
complete rationale for any conclusions 
reached.  

3.  Next, the RO should schedule the 
Veteran for VA examinations to determine 
the nature and likely etiology of the 
claimed hepatitis C, bilateral knee, 
bilateral feet, bilateral hand, and 
bilateral hearing disorders.  

The Veteran's claims file must be reviewed 
by the examiner(s).  All indicated tests 
should be performed and all findings should 
be reported in detail.  The examiner(s) 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
hearing loss is due noise exposure or 
another event of his active service, and 
whether any current knee, foot or hand 
disability that is due to an event or 
incident of his active service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
these remaining claims in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his agent should be furnished with a fully 
responsive Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
opportunity for response.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


